UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7224


BERT V.E. PARKER,

                Plaintiff - Appellant,

          v.

GEORGE TRENT;   DONNA    KUROSKI;      ASHLEY   GINANNI;   JOHN   DOE,
Unknown,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cv-00120-IMK-DJJ)


Submitted:   November 21, 2012              Decided:    December 28, 2012


Before WYNN and      DIAZ,   Circuit    Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bert V.E. Parker, Appellant Pro Se.  Susan Llewellyn Deniker,
Sara Ellen Hauptfuehrer, STEPTOE & JOHNSON, PLLC, Bridgeport,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bert V.E. Parker appeals the district court’s orders

adopting the recommendation of the magistrate judge, dismissing

Parker’s 42 U.S.C. § 1983 (2006) complaint, and denying Parker’s

Fed. R. Civ. P. 59(e) motion to amend.              We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.            Parker v. Trent, No.

1:10-cv-00120-IMK-DJJ (N.D. W. Va. Jan. 10 & June 20, 2012).               We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2